     Case 3:20-cv-01360-BEN-BGS Document 14 Filed 10/06/20 PageID.55 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TELONDIA V. JONES,                                   Case No.: 20-cv-1360 BEN (BGS)
12                                       Plaintiff,
                                                          ORDER REGARDING PLAINTIFF’S
13   v.                                                   NOTICE OF SETTLEMENT
14   ACTIVATE FINANCIAL, LLC,
                                                          [ECF 13]
15                                     Defendant.
16
17         On October 6, 2020, Plaintiff Telondia Jones filed a Notice of Settlement
18   indicating the parties have reached a settlement. (ECF 13.) The Notice indicates the
19   parties expect to dismiss the case within 60 days and requests the court stay all
20   proceedings and retain jurisdiction for matters related to completing and enforcing the
21   settlement. 1 (Id.) The Notice does not include the electronic signature of Defendant’s
22   counsel. (Id.)
23         The Court’s Order setting the upcoming ENE indicates that if the parties settle
24   prior to the ENE but are not able to file a joint motion to dismiss, they must file a Joint
25   Notice of Settlement containing the electronic signatures of counsel for all settling
26
27
     1
      The undersigned’s acknowledgment of Plaintiff’s Notice of Settlement is not approving
28   retention of jurisdiction to enforce the settlement beyond dismissal of the case.
                                                      1
                                                                                 20-cv-1360 BEN (BGS)
     Case 3:20-cv-01360-BEN-BGS Document 14 Filed 10/06/20 PageID.56 Page 2 of 2



 1   parties. (ECF 5 ¶ 7.B.) Accordingly, the parties must file a Joint Notice of Settlement by
 2   October 9. 2020.
 3         IT IS SO ORDERED.
 4   Dated: October 6, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             20-cv-1360 BEN (BGS)
